Citation Nr: 0419094	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  01-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
maxillary sinusitis.  

2.  Entitlement to an increase in a 30 percent rating for a 
total right knee replacement.  

3.  Entitlement to an increase in a 30 percent rating for a 
total left knee replacement.  

4.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from August 1962 
to March 1966 and from May 1973 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple RO rating decisions.  
Specifically, by a November 2000 decision, the RO denied a 
TDIU rating.  Subsequently, by February and April 2002 
decisions, the RO denied ratings greater than 10 percent for 
maxillary sinusitis, greater than 30 percent for a total 
right knee replacement, and greater than 30 percent for total 
left knee replacement.  


FINDINGS OF FACT

1.  The veteran's maxillary sinusitis produces no more than 1 
or 2 incapacitating episodes per year necessitating prolonged 
antibiotic treatment (lasting 4 to 6 weeks), or 3 to 6 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

2.  A total right knee replacement is manifested by chronic 
residuals consisting of severe painful motion or weakness in 
the extremity.

3.  A total left knee replacement is manifested by chronic 
residuals consisting of severe painful motion or weakness in 
the extremity.

4.  The veteran's service-connected disabilities (including a 
total right knee replacement, total left knee replacement, 
maxillary sinusitis, and scar residuals of a gunshot wound of 
the face and neck) now prevent him from pursuing gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
maxillary sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2003).  

2.  The criteria for a 60 percent rating for a total right 
knee replacement have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  

3.  The criteria for a 60 percent rating for a total left 
knee replacement have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2003).  

4.  The criteria for a TDIU rating have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through correspondence, rating decisions, statement of the 
case, and supplemental statement of the case, the veteran has 
been notified of the evidence necessary to substantiate his 
claims.  Identified medical records have been obtained, and 
VA examinations have been provided.  There has been adequate 
VA compliance with the notice and duty to assist provisions 
of the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

A.  Sinusitis

The veteran's service-connected maxillary sinusitis is 
currently rated 10 percent disabling.  

The evidence shows that in January 2001 he was treated for 
vasomotor rhinitis.  A VA physical examination demonstrated 
no watery nasal mucosa, no lesions in the oral cavity, and 
normal bilateral true vocal cords.  At a VA outpatient 
treatment session in the following month, he was treated for 
seasonal rhinitis.  At that time, he described having an 
exacerbation of his symptoms, including watery eyes, white 
mucous from both nostrils, and congestion, and reported that 
a nasal steroid that he had been taking did not help much to 
alleviate his symptoms.  A physical examination demonstrated 
no sinus tenderness, no polyps, as well as swollen and pale 
nasal mucosa.  

In March 2001, the veteran underwent a VA examination.  He 
complained of clear drainage and occasional stuffiness.  He 
denied having any purulent discharge or dyspnea at rest or 
upon exertion.  He also denied using any medications in 
several years or receiving any type of treatment for his 
sinusitis recently.  The examiner noted that the veteran's 
maxillary sinuses are primarily less involved.  A physical 
examination demonstrated no evidence of nasal obstruction, 
the ability to breathe through the nose without difficulty, 
clear drainage in the nostrils, no purulent discharge, no 
crusting or exudates, no tenderness throughout the sinuses, 
and clear lungs.  The examiner diagnosed chronic maxillary 
sinusitis which, at the time of the evaluation, had not 
changed significantly.  

A VA medical record dated in September 2001 reflected 
outpatient treatment for vasomotor rhinitis.  At that time, 
he reported experiencing typically watery rhinorrhea during 
the winter and spring seasons.  In addition, he noted that he 
did well with a nasal spray but did not believe that he had 
any refills.  A physical examination, including an anterior 
rhinoscopy, demonstrated a very ptotic tip of the nose, no 
impressive secretions or congestions, and no polyps.  

In February 2002, the veteran sought private medical care for 
complaints of chronic nasal drainage and congestion.  He 
denied having any purulent discharge but described watery 
mucoid drainage as well as occasional frontal headaches.  A 
physical examination demonstrated no significant deformity of 
the external nose.  An anterior rhinoscopy revealed a midline 
septum, normal inferior turbinates, and normal nasal mucosa.  
The treating physician provided an impression of allergic 
rhinitis by history.  

In January 2003, the veteran sought additional private 
medical care for complaints of blood-tinged drainage from his 
nose.  A physical examination demonstrated a normal external 
nose, mucosa edema intranasally with some minimal septal 
deviation, and no evidence of an active bleeding site.  The 
treating physician provided an impression of nasal irritation 
and drainage which he believed was caused by dryness and 
crusting.  

In April 2003, the veteran underwent another VA examination.  
At that time, he complained of chronic sinusitis and reported 
having taken multiple antihistamines for this condition.  A 
physical examination demonstrated a totally midline septum, 
large bulbous and boggy edematous turbinates consistent with 
allergic mucosa, a dusky-appearing mucosa, clear drainage on 
both sides, no polyps, and no acute sinusitis infection.  The 
examiner assessed allergic rhinitis with chronic sinusitis.  
Further, the doctor noted that, although the veteran had 
reported a worsening of his condition, he could not detect 
how it was becoming more incapacitating than when he was seen 
initially.  

A computed tomography scan of the sinuses in June 2003 showed 
only minimal mucosal thickening in the frontal sinus with 
paranasal sinuses otherwise clear.  At a private treatment 
session several days later in June 2003, the veteran 
complained of chronic nasal drainage, congestion, and some 
bloody drainage.  A physical examination demonstrated minimal 
septal deviation, no active bleeding or purulent material, 
and marked mucosal edema.  The treating physician provided an 
impression of allergic rhinitis which was chronic in nature 
and which was stable.  In addition, the doctor recommended 
that the veteran use salt water irrigations and a nasal 
steroid.  

In February 2004, the veteran presented testimony at a Board 
hearing.  He said he had headaches, watery eyes, and a runny 
nose as a result of his sinusitis.  He said he often went to 
a doctor, and that he treated the problem with a vaporizer or 
nebulizer and medicine such as antihistamines.  

According to the rating criteria, a 10 percent rating 
requires 1 or 2 incapacitating episodes of chronic maxillary 
sinusitis per year which necessitate prolonged antibiotic 
treatment (lasting 4 to 6 weeks), or 3 to 6 
non-incapacitating episodes of chronic maxillary sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  The next higher evaluation of 
30 percent necessitates evidence of 3 or more incapacitating 
episodes per year of chronic maxillary sinusitis 
necessitating prolonged antibiotic treatment (lasting 4 to 6 
weeks), or more than 6 non-incapacitating episodes of chronic 
maxillary sinusitis per year characterized by headaches, 
pain, and purulent discharge or crusting.  Note, an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.  

Recent examination and treatment records show mucosal edema, 
only minimal mucosal thickening in the frontal sinus, no 
active bleeding or purulent material, no crusting or 
exudates, no tenderness throughout the sinuses, and treatment 
no more than twice a year.  Although a treating physician 
recently recommended that the veteran use salt water 
irrigations and a nasal steroid, the claims folder contains 
no competent evidence reflecting that the veteran ever used 
either of these types of treatment.  Multiple physicians who 
have recently examined the veteran have concluded that his 
condition is stable.  The recent medical records do not show 
incapacitating episodes of sinusitis as defined by the 
regulation, nor do the records show the frequency of non-
incapacitating episodes of sinusitis as required for a higher 
rating.

The weight of the evidence shows the veteran's maxillary 
sinusitis produces no more than what is required for the 
current 10 percent rating:  namely, 1 or 2 incapacitating 
episodes per year necessitating prolonged antibiotic 
treatment (lasting 4 to 6 weeks), or 3 to 6 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  As the 
preponderance of the evidence is against the claim for an 
increase in the 10 percent rating for sinusitis, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

B.  Knees

The veteran has a long history of service-connected problems 
with his knees and underwent total knee replacements in the 
1990s.  Currently a 30 percent rating is assigned for the 
total right knee replacement, and a 30 percent rating is 
assigned of the total left knee replacement.

Regulation provides that a total rating of 100 percent will 
be awarded for one year following implantation of a 
prosthetic replacement of the knee joint.  Chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity warrant the grant of a 60 percent 
disability evaluation.  Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
under Diagnostic Codes 5256, 5261, or 5262.  The minimum 
rating for residual disability following implantation of a 
prosthesis is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055.  

The more recent medical evidence concerning the knees 
includes VA examinations in March 2001 and April 2003, VA and 
private treatment records from 2000 to 2004, and testimony by 
the veteran and his wife at a February 2004 Board hearing.  
At the 2003 VA examination, the veteran complained of such 
symptoms as significant pain and weakness of his knees, with 
difficulty walking for any length of time.  Objective 
findings at this examination included bilateral knee edema, 
use of a cane to help him stand up, pain and weakness when 
standing, walking which was very slow and with use of a cane, 
right knee range of motion of 5 to 100 degrees, left knee 
range of motion of 5 to 90 degrees, and popping with flexion 
of the left knee.  The diagnosis was bilateral status post 
knee replacement secondary to degenerative joint disease and 
chondromalacia.  The examiner commented that the veteran 
would have increased pain and instability of both knees with 
repetitive use, repetitive standing, and specifically from a 
sitting position.  The Board notes that ongoing outpatient 
records into 2004 often include similar findings concerning 
bilateral knee pain and weakness.

The evidence collectively shows the veteran now has chronic 
residuals of bilateral knee replacements, including severe 
painful motion or weakness in the lower extremities.  Thus an 
increased 60 percent rating is warranted for the total right 
knee replacement, and an increased 60 percent rating is 
warranted for the total left knee replacement.  The Board has 
applied the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b) in granting these increased ratings.

C.  TDIU

Total disability ratings for compensation based on individual 
unemployability (i.e., TDIU ratings) may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The veteran's service-connected disabilities include a total 
right knee replacement (which the Board has just rated 60 
percent), a total left knee replacement (which the Board has 
just rated 60 percent), maxillary sinusitis (rated 10 
percent), and scar residuals of a gunshot wound of the face 
and neck (rated 0 percent).  His combined compensation 
rating, including consideration of the bilateral factor, is 
93 percent.  See 38 C.F.R. §§ 4.25, 4.26.  Thus he meets the 
schedular requirements for consideration of a TDIU rating.

The veteran reportedly has a college education in religion.  
He last worked in about 1986 as a school bus driver.  
Apparently he was awarded Social Security Administration 
disability benefits some years ago due to a combination of 
disorders of the knees (which are service-connected) and a 
psychiatric disorder (which is non-service-connected).  
Effects of non-service-connected disorders and of advancing 
age must be excluded when determining entitlement to a TDIU 
rating.  38 C.F.R. § 4.19.  At the 2004 Board hearing, the 
veteran emphasized that when he previously worked he had 
mostly done jobs involving physical labor, such as school bus 
driver, and he maintained that his service-connected knee 
problems now prevented such work.

The Board finds that the evidence is about evenly divided on 
the question of whether the veteran's service-connected 
disorders alone (to the exclusion of his non-service-
connected ailments) now are of a nature and severity to 
preclude gainful employment.  Under such circumstances, he is 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The 
Board thus finds that the veteran's service-connected 
disabilities prevent gainful employment, warranting a TDIU 
rating.









ORDER

An increase in a 10 percent rating for maxillary sinusitis is 
denied.  

An increased 60 percent rating for a total right knee 
replacement is granted.

An increased 60 percent rating for a total left knee 
replacement is granted.

A TDIU rating is granted. 



	                     
______________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



